Title: To Alexander Hamilton from Dowe J. Fondey, 12 December 1799
From: Fondey, Dowe J.
To: Hamilton, Alexander


          
            Major Genl Alexander Hamilton
            Sir
            Union Camp Decr. 12th. 1799
          
          Haveing been informed, that the appointment of a Brigade Inspector, to our Brigade is in contemplation the situation I am placed in, the anxiety I feel for the promotion of discipline in our new Military establishment, and when I reflect how much depends on the ability activity and attention of an Officer in that capacity—The favorable impressions Captain Kirklands conduct and talents as an Officer, has made on my mind, I beg leave will be considered as an apology to express my opinion, that I conceive him a suitable person for that appointment, and that should he be Honored therewith, it will result to the benefit of his Country and a credit to himself
          I Have the Honor to be with respect Your Most Huml Servt.
          
            D. J. Fondey
            Major 12th. Regt.
            Infantry A.U.S.
          
        